DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-5 in the reply filed on 11/5/2020 remains acknowledged.  
Applicant's election with traverse of: 
(i) rifapentine,
(ii) (1) patients who have a higher level or a higher risk of amyloid-beta aggregations, and
(iii) Alzheimer’s disease,
in the reply filed on 11/5/2020 remains acknowledged.  

Response to Arguments
Applicants' arguments, filed 4/26/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 3, filed 4/26/2022, with respect to the rejection(s) of claim(s) 1, 3-4, 11-12 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the introduced New Matter.
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Methods of Treating Alzheimer’s Disease with Rifapentine.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim amendment to independent claim 1 adds a negative proviso; the subject “and not having a bacterial infection”.  Based on the Examiner’s review of the specification, this “not having a bacterial infection” limitation does not have written description type support in the originally filed specification, and thus, introduces New Matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (“Preventive Effect of Rifampicin on Alzheimer Disease Needs at Least 450 mg Daily for 1 Year: An FDG-PET Follow-Up Study”; 2017 June; Dement. Geriatr. Cogn. Disord. Extra; 7:204–214; DOI: 10.1159/000477343; cited in a prior Office action), in view of Maher et al. (“Cell-Based High-Throughput Screening Identifies Rifapentine as an Inhibitor of Amyloid and Biofilm Formation in Escherichia coli”; 2015; ACS Infect. Dis.; 1; 460−468; DOI: 10.1021/acsinfecdis.5b00055; cited in a prior Office action); and Michaelis et al. (US 2005/0143409 A1; cited in a prior Office action).
Claim 4 has been canceled.
Iizuka teaches rifampicin was reported to inhibit amyloid-β oligomerization and tau hyper-phosphorylation in mouse models and could serve as a promising available medicine for the prevention of Alzheimer disease (AD).  To examine whether rifampicin has such preventive effects in humans, we retrospectively reviewed 18F-FDG-PET findings of elderly patients with mycobacterium infection treated with rifampicin.  Methods: Forty nondemented elderly patients treated with rifampicin for mycobacterium infections who showed AD-type hypometabolism were enrolled. The hypometabolic patterns were evaluated with stereotaxic statistical analysis and region of interest analysis. Results: Before treatment, AD-type hypometabolism was observed in 12 patients. The FDG uptake in the posterior cingulate cortex (PCC) was improved or stabilized in 6 patients after 12-month therapy (450 mg/day), whereas another 6 patients with 6-month therapy showed a decreased FDG uptake in the PCC. In patients who underwent FDG-PET only after treatment, the metabolic decline in the PCC was significantly milder in patients with ≥12 months of rifampicin treatment than in those with 6 months of treatment. Multiple regression analysis revealed that the dose of rifampicin and treatment duration significantly influenced FDG uptake in the PCC. Conclusion: The preventive effect of rifampicin depended on the dose and the treatment duration, and the effect needs at least 450 mg daily for 1 year.
450 mg dosing of rifampicin was administered to elderly patients, including 12 patients that showed AD-type hypometabolism before therapy (Group A, 205, 5th paragraph) and 28 patients that had no AD-type hypometabolic characteristics, but developed AD-type hypometabolism after therapy (Group B, 205, 5th paragraph, Figure 1). In Group A, 6 patients received 12-month treatment and 6 patients received 6-month treatment (Table 1).  Improvements or stabilization of FDG uptake was established for some patients receiving 12-month therapy, relative to 6 month therapy (see Figures 3-4).  Among patients in Group A, both MMSE and SUVR in the PCC were decreased in 6 patients who received 450 mg/day of rifampicin for 6 months. Repeated measures ANCOVA revealed a significant difference in metabolic changes between therapy for 6 and 12 months (p < 0.05; Table 2; Fig. 4). The interval between 2 FDG-PET acquisitions was used as a covariate (207, last paragraph). 
In Group B, Patients treated with 450 mg/day of rifampicin in Group B were then divided into groups according to whether they had 6 or ≥12 months of rifampicin therapy. The SUVR in the PCC of each patient is plotted in Figure 5. The metabolic decline was milder among patients treated with rifampicin for ≥12 months than in those treated for 6 months (p < 0.05).  Figure 6 shows that the cognitive decline was also milder in the ≥12-month therapy group (p < 0.05).
Iizuka, a retrospective study on elderly patients with mycobacterium infection who were treated with rifampicin and were not demented when starting rifampicin therapy establishes administration of 12 months of rifampicin therapy might be effective during the pre-dementia stage.  The Examiner construes these patients as falling within the claimed patient population, “a subject in need of neurodegenerative brain disease treatment” (a former construct of claim 1) wherein the neurodegenerative brain disease is Applicant elected “Alzheimer’s disease” (amended claim 1).
Regarding the amendment to claim 1, requiring the subject to be in need of Alzheimer’s disease, and claim 3 as evidenced by Sawmiller et al (US 2019/0185544 A1; cited in a prior Office action) Alzheimer's disease (AD) is characterized by the accumulation of amyloid-beta peptide (Abeta) plaques and neurofibrillary tangles (NFTs) in the brain. Abeta is produced via beta- and gamma-secretase-mediated proteolysis of amyloid precursor protein (APP), a type I transmembrane protein, which can then aggregate to form plaques. [0180].  Thus, a subject with Alzheimer’s disease (taught by Iizuka) is characteristically a patient with higher level or a higher risk of amyloid-beta aggregation, compared to normal individuals that do not have neurodegenerative brain disease.  Accordingly, treating a patient with Alzheimer’s disease reads on Applicant elected (1) of claim 3.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Iizuka teaches rifampicin (a.k.a., Rifadin).  According to the CAS compound record (accessed 3/3/2021) this compound is given by the structure: 

    PNG
    media_image1.png
    412
    824
    media_image1.png
    Greyscale

Rifampicin (a.k.a., Rifampin, Rifampicin, Rifadin)
Rifapentine, required by the claims, is given by the structure:

    PNG
    media_image2.png
    433
    887
    media_image2.png
    Greyscale

Rifapentine (a.k.a., Prifton)
Both compounds are Rifamycin-class antibiotics, often the drug of choice for the treatment of various bacterial infections (see US 2005/0143409 A1; 2005; [0004]), have substantially the same structures; the claimed rifapentine differs only by a cyclopentyl substituent (top left), in place of a methyl substituent for rifampicin.  
Regarding the dose of claim 11, rifampicin optimal dose was found to be 450 mg.  Presuming a typical patient weight of 60 kg, this corresponds to 7.5 mg/kg, within the broad range of claim 11.
Iizuka does not teach rifapentine or pharmaceutically acceptable salts thereof.  While presumably present in the administered dosage form, Iizuka does not explicitly discuss formulation details, such as the adjuvants present, or the specific adjuvants of claim 12 (e.g., a carrier).  The skilled artisan would reasonably rely on FDA approved dosage forms.  
Maher teaches a cell-based high-throughput screening identified rifapentine as an inhibitor of amyloid and biofilm formation in Escherichia coli (title, abstract).  The first small-molecule inhibitors of curli biogenesis, termed curlicides, were reported in 2008 and were discovered using low-throughput agar and broth-based assays. These were ring-fused 2-pyridones identified among a set of compounds that were under study for their ability to prevent amyloid fiber formation of the β-amyloid protein associated with Alzheimer’s disease.  Maher documents that rifapentine has the same property as rifampicin, i.e., inhibition of amyloid, relevant to Applicant elected Alzheimer’s disease.
The skilled artisan would have found it obvious to substitute rifapentine in place of rifampicin, and to utilize rifapentine as a preventative treatment to the patient population identified by Iizuka, a group in need of treatment for Alzheimer’s disease.  The recognized prevention of amyloid formation shown by Maher would have provided a basis for an expectation of success in the treatment.  Additionally, the structural similarity of rifapentine to rifampicin would have provided additional basis for a reasonable expectation of similar performance shown by Iizuka.
Regarding the closed construction, there is no teaching of additional active agents by Iizuka or Maher.  Thus, administration of rifapentine in a typical (e.g., FDA approved) dosage form would have been obvious to administer.  The required presence of one or more adjuvants, required by claim 1, does not confer patentability to the claims.
Michaelis teaches an ascending dose regimen for the administration of rifamycin-class antibiotics (abstract); [0004] Rifamycin-class antibiotics (e.g., rifampin, … rifapentine …
[0117] Formulations for oral use include tablets containing the active ingredient(s) in a mixture with non-toxic pharmaceutically acceptable excipients. These excipients may be, for example, inert diluents or fillers (e.g., sucrose and sorbitol), lubricating agents … 
Michaelis documents suitable adjuvants for rifamycin-class compound formulations include excipients such as diluents, fillers, lubricants, etc.  Thus, formulations within the scope of claim 12 specific listing of adjuvants (i.e., various excipients taught by Michaelis) are obvious when rifapentine is formulated to delivery optimal doses in an obvious use in therapy of patients with Alzheimer’s disease.  
The dose of 7.5 mg/kg (calculated from Iizuka optimal 450 mg, presuming a 60 kg individual) would have been an obvious starting point for this therapy, followed by routine optimization of dosing, giving a dose within the claim 11 range.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The Examiner previously reviewed the Declaration of Dr. Seong Muk Kim, a Principal Research Scientist for the instant Applicant, filed 7/9/2021, but did not find it persuasive to overcome the rejection basis; this determination still applies to the instant claims.
The Declaration establishes, in a model for Aβ disaggregation, that Rifapentine has a lower IC50 value than Rifampicin, 12.72 v. 49.18 μM, respectively.  Three graphs in the concentration range 12.5-100 μM show Rifapentine with lower aggregation that Rifampicin (and other Rifamycin derivatives tested):

    PNG
    media_image3.png
    345
    381
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    346
    373
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    350
    378
    media_image5.png
    Greyscale

First of all, the trend documents (like with Rafapentin increasing concentration) that increasing rifampicin correlates to decreasing aggregates %.  Extrapolation to 400μM (about 8 x IC50) is likely to achieve similar low aggregates % for Rifampicin to that of 100 μM Rifapentine, close enough to zero to not achieve statistically significant differences between Rifapentine and Rafampicin.
Presuming that the disaggregation model utilized is relevant to treatment of Alzheimer’s disease (e.g., in humans), this data supports better likely treatment performance in a fairly narrow range of Rifapentine doses, those effective to establish serum levels in the 12.5-100 μM range.
As a rough approximation, the Examiner presumes that, say 80% of the 450 mg daily rifampicin dose is bioavailable, and presuming this is dissolved in a 5 L volume of human blood, the peak concentration can be estimated as ((0.450 g / 882.94 g/mol rifampicin) / 5 L) x 70% or 87 μM, above the IC50 value reported by Applicant.  This is a rough estimate, because measured levels in the plasma are not reported for the 450 mg dose. This level as being required for Alzheimer’s disease treatment is consistent with about 30% aggregates in the 100 μM plot in the Declaration.  The rejection establishes that this dose is about 7.5 mg/kg, within the broad range of claim 11.
Michaels teaches rifampin (aka, the claimed rifampicin) dosed at 150 mg, and then increased to higher doses, including 300 mg or 600 mg (see Examples 9, 8).  Conducting a similar calculation (with rifapentine MW 877.0), 150 mg corresponds to 24 μM, likely to achieve similar to the estimated 30% aggregation, based on the Declaration.  Higher doses, say 600 mg, would give an estimated 96 μM, likely a strong aggregation decrease, based on the 100 μM graph of the Declaration.
Assuming 60 kg individuals this dose range corresponds to 2.5-10 mg/kg range, for which better results can be predicted in reduction of Aβ aggregation, which may be compared with 7.5 mg/kg calculated based on 450 mg rifampicin taught by Iizuka as a minimum rifampicin dose for reducing cognitive decline in Alzheimer treatment.
It is noted that Michaelis already teaches 150-600 mg doses as preferable for rifapentine; i.e., close to optimal doses are taught, without any consideration of the amount of Aβ disaggregation.  However, these are not daily doses.
The Examiner previously noted that S-type behavior is typical for logarithmic concentrations.  This is graphically represented as:

    PNG
    media_image6.png
    258
    240
    media_image6.png
    Greyscale
;
which is taken from: http://watcut.uwaterloo.ca/webnotes/Pharmacology/Pharmacodynamics.html; accessed 10/9/2021.
The Examiner has added marks on the Ligand axis at approximately the concentrations for the Declared IC50 values for Rifapentine and Rafampicin.  Consider when two lines are separated at the IC50 by the depicted difference of 0.55 log units; i.e., two curves for rifapentine and rafampicin are much closer together than the three lines depicted in this graph (which are 2 log units apart).  The skilled artisan can see that at low and high concentrations two graphs will be indistinguishable.  Thus, to show criticality, the range for which a difference is likely to be statistically significant is from about 50% disaggregation to around 90-95%.  Higher disaggregation is unlikely to correspond to a statistically significant difference (no data for this range is shown in therapy of Applicant elected Alzheimer’s disease; however, typically statistical significance is not shown beyond this 90-95% saturation level; statistical significance is requirement of MPEP 716.02(b)(I).  Thus, there is likely about a 10-fold range, from the IC50 to 10 x the IC50, for which superior results may be present (but this is not currently shown).  For rifapentine, the serum levels (presumably in the brain) would need to range from 12.5 to 125μM brain serum levels.  However, there is insufficient evidence of record to determine the dose range that corresponds to this range.  There is no knowledge of correspondence of dose to brain levels (pharmacodynamics can alter serum levels; differences in first pass metabolism; differences in clearance; differences in crossing the blood-brain barrier, etc. may give different results than the Examiner’s crude calculation/discussion here).  Showing that a result has a correlation to the claims is Applicant’s burden.
See MPEP 716.02(b)(I): The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, there are some superior disaggregation data in vitro, but over a relatively small range of concentrations.  However, there is no showing that the in vitro experiments conducted are both unexpected/unobvious and have practical significance in treating Alzheimer’s disease, where disaggregation of Aβ would be needed in the brain of an Alzheimer’s patient to affect a treatment outcome.
See also MPEP 716.02(b)(II): "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
In the instant case, it is not clear whether the more potent IC50 value for rifapentine, and lower aggregation at the three concentrations tested in the declaration have practical significance in treatment of Applicant elected Alzheimer’s disease, relevant to rifampicin, shown in the prior art as having efficacy in Alzheimer’s disease when dosed at 450 mg/day for a year.
It is Applicant’s burden to explain data in the declaration, with respect to relevance to the claimed treatment.  This explanation/showing is missing from the record.
Furthermore, MPEP 716.02(d) requires unexpected results to be commensurate in scope with claimed invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In the instant case, the Examiner has made rough calculations to predict the better performing results may be commensurate in scope with a range of doses from 2.5-10 mg/kg (this is an estimate, because dosing to individuals may or may not achieve the in vitro concentrations in the brain).  None of claims 1, 3-4 or 12 even recite any doses of rifapentine or concentration levels achieved in the brain of an individual with Alzheimer’s disease.  Claim 11 recites and extremely broad range of mg/kg doses, which encompasses 7 orders of magnitude.  The claim cannot be considered commensurate in scope with the calculated range from 2.5-10 mg/kg, which crudely correspond to data of the declaration.  Thus, the evidence does not support the only claimed range; all other claims are missing claimed dosing.
The Examiner points out MPEP 716.02(d)(II) provides the manner in which criticality of a claimed range is established.  This procedure has not been followed.
Finally, improvements in disaggregation of Aβ is likely to be relevant to the elected treatment of Alzheimer’s disease, if the claimed compound crosses the blood-brain barrier.  This is pertinent to Item (1) of claim 3, and the elected Alzheimer’s disease, an alternate specie of claim 4.  There is no reasonable expectation to expand this result to (2) or (3) of claim 3, or to any other neurodegenerative disease of claim 4.  Applicant has not shown how this Aβ disaggregation model the evidence relies on is relevant to nonelected subject matter of claim 3 or nonelected brain diseases of claim 4, let alone the full breadth of the generic neurodegenerative brain diseases of claim 1. MPEP 716.02(d) requires unexpected results to be commensurate in scope with claimed invention.  This is not the case in terms of nonelected disease subject matter.

The Declaration of Seong Muk Kim under 37 CFR 1.132 filed 4/26/2022 is insufficient to overcome the rejection of claims 1, 3 & 11-12 based upon obviousness, as set forth in the last Office action/above because:  The declaration uses a male Alzheimer’s disease mouse model and compares Rifapentin v. Rifampicin at 30 mpk, stating a statistically significant reduction in Aβ disaggregation for Rifapentine treatment compared to rifampicin.
While this experiment establishes superior performance in Aβ disaggregation at the singular rifapentine dose tested (30 mg/kg) in the mouse model, as discussed above, the singular concentration of rifapentine does not necessarily support the full scope of the claims.  Dependent claim 11 recites a range from 0.0001 mg/kg to 1000 mg/kg.  Other claims are broader, in terms of dosage range.  A result achieved using a single dose cannot be construed as commensurate in scope with the broader dosage range, or the broader independent claim.
It is also generally known in the art that 30 mg/kg doses in mice do not have direct correspondence to 30 mg/kg in humans (humans are within the scope of the claimed subjects in need of Alzheimer’s disease treatment).  Review of Reagan-Shaw et al. (“Dose translation from animal to human studies revisited”; 2007; FASEB J.; 22: 659-661) discusses calculating translated doses for humans from animal studies.  Using the formula for dose translation based on BSA from Figure 1:

    PNG
    media_image7.png
    206
    727
    media_image7.png
    Greyscale
,
based on Km values for mouse and Human Adult from Table 1; HED doses can be calculated:

    PNG
    media_image8.png
    567
    751
    media_image8.png
    Greyscale

Th 30 mg/kg singular dose tested with the mouse models translates (according to the Figure 1 Formula) to 2.4 mg/kg in human adults (Km for mouse = 3; Km for human adult = 37; HED = 30 mg/kg x (3/37) = 2.4 mg/kg).  The above consideration suggests that higher doses (2.5 mg/kg up to 10 mg/kg based on rough calculations of data in the earlier declaration), are likely to correspond to dosing where saturation type behavior would start to be observed, at least at higher dosing.   mg/kg amounts even higher are clearly claimed in dependent claim 11. The current evidence does not contradict previous estimated behavior, based on evidence of the prior declaration.
The Examiner previously pointed out the procedure in MPEP 716.02(d)(II) provides the manner in which criticality of a claimed range is established:
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
This procedure has not been followed.  A single 30 mg/kg dose in mice (corresponding to about 2.4 mg/kg in humans), is only a single test inside the range of dependent claim 11 range.  The broad range, a portion of the other claims, embraces 7 orders of magnitude.  The singular comparison at 30 mg/kg in mice does not establish tests both inside and outside the claimed range, to show the criticality of the claimed range, according to In re Hill.  Thus, the evidence is still insufficient to establish a secondary consideration commensurate in scope with the claims the evidence purports to support, required by MPEP 716.02 (d):
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
This requirement has not been met.

Applicant argues:
Claim 4 is cancelled, thereby obviating the rejection with respect to that claim. 
As discussed above, claim 1 is amended to recite that the method is for treating Alzheimer's disease in a subject "not having a bacterial infection." Applicant submits that no combination of the cited references discloses these limitations. 
Applicant also submits that Iizuka does not disclose or suggest rifapentine at all. Applicant submits that Iizuka is directed to the therapeutic or prophylactic effect of rifampicin on Alzheimer's disease (AD). In Iizuka, rifampicin has the effect of improving the cognitive function of mice by inhibiting A oligomerization and tau hyperphosphorylation in a mouse animal model. In the case of a patient administered 400 mg of rifampicin daily for 12 months, Iizuka only discloses that the phenomenon of AD-type hypometabolism in the brain is improved. 
Iizuka does not suggest any use for rifapentine anywhere. 
The Examiner states that alternate compounds from the same class of compounds would have been reasonably expected to behave in similar ways in view of Maher. See Office Action at page 11, last paragraph through page 12, first paragraph. The Examiner also states that rifapentine could also inhibit the aggregation of A3 in the human body because Maher discloses that rifapentine activity inhibits the production of curly, an amyloid fiber. However, Maher does not disclose that rifapentine prevents Aβ from aggregating nor does it disclose that rifapentine decomposes aggregated Aβ, but rather it discloses that rifapentine prevents curly, which is amyloid fiber, from being produced in E.coli, by inhibiting the expression of related genes. 
Applicant submits that a person of ordinary skill in the art would not replace rifampicin of Iizuka with rifapentine of Maher. As disclosed in ElAli et al., Front. Physiol., 4(45): 1-6 (2013), a copy of which is filed herewith, ABCB1 and ABCA1 play a very important role in clearing Aβ. Particularly ABCB1 plays a role in transporting A3 from the brain into the blood circulation by directly acting on Ap. Therefore, in order to prevent A3 from accumulating in the brain, the expression of ABCB1, which removes A3 from the brain, is very important. Additionally, as disclosed in Zheng et al., Drug Des. Devel. Ther., 11: 2957-2968 (2017), a copy of which is filed herewith, rifampicin induces the expression of ABCB1, but rifapentine does not. This is shown at Table 1, reproduced below, and page 2959, left column, lines 40-42. In other words, once administered, rifampicin not only acts as a substrate for ABCB 1, but it also induces (increases) ABCB1 expression, whereas rifapentine only acts as a substrate for ABCB1, and does not induce ABCB1 expression. 

    PNG
    media_image9.png
    30
    695
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    439
    714
    media_image10.png
    Greyscale

Applicant submits that one skilled in the art would take a reading of ElAli and Zheng and understand that even if rifampicin and rifapentine belong to same class, rifampicin can remove A from the Neurovascular Unit, whereas rifapentine cannot. Therefore, Applicant submits that one would not combine the disclosures of Iizuka and Maher with a reasonable expectation of success. 
Moreover, Applicant submits that it is unexpected that rifapentine would have an even better effect than rifampicin. As shown in FIG. 4 of the present application and the evidence submitted in Applicant's Declaration under 37 CFR 1.132, filed July 9, 2021 (reproduced below), Applicant demonstrates that rifapentine degrades aggregated Aβ better than rifampicin, and the IC50 value of rifapentine is 3-4 times lower than rifampicin. 
Test results of declaration filed on July 9, 2021
 
    PNG
    media_image11.png
    396
    713
    media_image11.png
    Greyscale

Additionally, Applicant submits with this response a Declaration under 37 CFR § 1.132 and experimental data (Exhibit 1), which indicate that rifapentine has a significant effect compared to rifampicin in an animal model of Alzheimer's disease. The data is reproduced below. 

    PNG
    media_image12.png
    343
    715
    media_image12.png
    Greyscale

As described above, the remarkable effect of rifapentine compared to rifampicin is unexpected in view of what was known in the art at the time of the invention. Therefore, Applicant submits that claim 1, and claims 3 and 11-12, which depend therefrom, are not 6 unpatentable over the cited references. Applicant respectfully requests reconsideration and withdrawal of this rejection.

This is not persuasive.
The Declaration discussed associated with the latter two figures was addressed in a prior Office action.  The Examiner previously noted that the prior Declaration establishes, in a mouse model for Aβ disaggregation, that Rifapentine has a lower IC50 value than Rifampicin, 12.72 v. 49.18 μM, respectively.   However, considering predicted saturation type behavior with increasing doses, the result cannot be considered sufficient to establish an unexpected result to overcome the applied prior art, which suggests doses of rifampetine in an amount for which there is not a preduction of better results.  The singular 30 mg/kg dose in a mouse model corresponds to about 2.4 mg/kg in human adults.  Since higher does are obvious, the argued benefit is not necessarily present at higher concentrations.  In any case, the evidence presented is limited in scope.
The Examiner previously pointed out the procedure in MPEP 716.02(d)(II) provides the manner in which criticality of a claimed range is established:
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
This procedure has not been followed.  A single 30 mg/kg dose in mice (corresponding to about 2.4 mg/kg in humans), is only a single test inside the range of dependent claim 11 range.  The broad range, a portion of the other claims, embraces 7 orders of magnitude.  The singular comparison at 30 mg/kg in mice does not establish tests both inside and outside the claimed range, to show the criticality of the claimed range, according to In re Hill.  Thus, the evidence is still insufficient to establish a secondary consideration commensurate in scope with the claims the evidence purports to support, required by MPEP 716.02 (d):
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
This requirement has not been met.
Regarding Zheng, Zheng is not in any way associated with Alzheimer’s disease and does not discuss Aβ.  While it is possible that Zheng together with ElAli may suggest a reduction in the role of rifapentine in clearance of Aβ via ABCB1, based on a single observation of Zheng, this is not supported when other art references are also reviewed.  For instance, Williamson et al. (“Induction of Influx and Efflux Transporters and Cytochrome P450 3A4 in Primary Human Hepatocytes by Rifampin, Rifabutin and Rifapentine”; 2013; Antimicrobial Agents and Chemotherapy; 57(12): 6366-6369) makes clear that there is an increase in ABCB1 mRNA expression (more copies of this transporter) in the presence of both Rifampicin and Rifapentine (Figure 1, top left and top right graphs).  Rifampin elicited significant upregulation of ABCB1 from 5 μM and of CYP3A4 from 0.5 μM. Concentration-dependent induction was observed for both genes, with the greatest induction observed at 10 μM (80-fold [P = 0.03] and 5-fold [P = 0.03] for CYP3A4 and ABCB1, respectively (6367, 2nd paragraph).  This observation of induction by rifapentine would counteract the argument based on Zheng presented by Applicant.  Thus, the singular Zheng observation is not taken as effective as a teaching away from the rejection basis, when Williamson is also taken into account.
It is maintained that it would have been obvious to substitute Rifapentine formulations in place of Rifapicin formulations in treating subjects with Alzheimer’s disease.  The close structure and same art-recognized class for the two Rifamycin antibiotic compounds provides a structural similarity-based expectation of activity in treating these patients.  The prevention of amyloid and biofilm production in E. coli taught by Maher also supports potential efficacy in preventing Aβ in Alzheimer’s disease patients.  As stated in the rejection,
The recognized prevention of amyloid formation shown by Maher would have provided a basis for an expectation of success in the treatment.  Additionally, the structural similarity of rifapentine to rifampicin would have provided additional basis for a reasonable expectation of similar performance shown by Iizuka.
Even if the expectation of efficacy only rises to the level of obvious to try, it still would have been obvious to make the required substitution, giving the method of the claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611